Citation Nr: 1440364	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to anxiety disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. J. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In July 2013, the RO issued a rating decision granting service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), assigning an initial rating of 50 percent, and granting service connection for gastroesophageal reflux disease (GERD), assigning an initial rating of zero percent.  Although the Veteran had initiated the appeals process with an April 2010 notice of disagreement and a June 2012 substantive appeal, the July 2013 rating decision presents a full grant of benefits for which the Veteran sought with regard to the psychiatric disorder and GERD claims, and the Veteran has not filed a notice of disagreement regarding the ratings or effective dates assigned in the July 2013 rating decision.  As such, the issues of service connection for an acquired psychiatric disorder, claimed as PTSD, and GERD are no longer before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for hypertension.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran essentially contends that he currently suffers hypertension secondary to the service-connected anxiety disorder (which he claimed as PTSD), which was later granted service connection as an anxiety disorder and a major depressive disorder.  

The Veteran was provided a VA examination in December 2012.  As noted in the December 2012 VA examination report for hypertension, the VA examiner was asked to discuss the relationship of the Veteran's hypertension to the PTSD (if diagnosed), service-connected traumatic brain injury (TBI), and their prescribed medications.  In the December 2012 VA examination report for hypertension, the VA examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected depression.  The VA examiner reasoned that there were no studies to show a causal relationship between depression and hypertension.  The VA examiner further explained that smoking and obesity are factors which contribute to cardiovascular morbidity, and that alcohol consumption has been associated with increased blood pressure and heart rates.  In the December 2012 VA examination report, the VA examiner recorded a history that the Veteran never smoked, and does not have a history of alcohol abuse, but was "markedly obese."  The VA examiner cited to a 2009 study entitled "Hypertension in relation to posttraumatic stress disorder and depression in the U.S. National Comorbidity Survey."  

Although asked to opine on the relationship of the Veteran's hypertension to the service-connected TBI, no such discussion is in the December 2012 VA examination.  Without listing the medications, the VA examiner also concluded that none of the Veteran's current medications for service-connected conditions are known to cause or aggravate hypertension. 

On the same day as the VA hypertension examination, in December 2012, the Veteran was provided a VA psychiatric evaluation and was diagnosed with an anxiety disorder, in addition to the previously diagnosed depressive disorder.  Service connection for depression was granted in February 2010 and service connection for anxiety was granted in July 2013.

The Board finds that the December 2012 VA hypertension examination opinions are inadequate.  The December 2012 VA examiner provided an opinion regarding etiology of the hypertension without addressing whether the newly diagnosed service-connected anxiety disorder and any medications related to the anxiety disorder are known to cause or aggravate (permanently worsen in severity beyond a normal progression) hypertension.   
Moreover, the VA hypertension examiner noted that the Veteran did not have a history of alcohol abuse; however, in the December 2012 VA psychological examination, the Veteran reported heavy drinking for a few years after discharge from service, and that his current alcohol intake consists of a few alcoholic beverages per week.  An accurate history is important to support an opinion.  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the current hypertension.  
Accordingly, the case is REMANDED for the following action:

1.  If possible, request that the VA examiner who conducted the December 2012 VA hypertension examination to review the claims file and provide an addendum medical opinion (another, physical examination of the Veteran is not required).

If the December 2012 VA hypertension examiner is not available, obtain the requested opinions from another VA physician.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the VA examiner.

The VA examiner should offer the following opinions:

1.  Is it at least as likely as not (50 percent probability or greater) that the current hypertension is caused by any of the Veteran's service-connected disabilities, to include an anxiety disorder and any medication used to treat the service-connected disabilities?

2.  Is it at least as likely as not (50 percent probability or greater) that the current hypertension is permanently worsened in severity beyond a normal progression (aggravated) by any of the Veteran's service-connected disabilities, to include an anxiety disorder and any medication used to treat the service-connected disabilities?

In rendering these opinions, the VA examiner should address the December 2012 psychological examination, and address and comment on the significance, if any, of (1) the Veteran's reported history of alcohol consumption, and (2) the previously noted obesity of the Veteran.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The VA examiner is further advised that "aggravation" is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  If the VA examiner determines that hypertension was aggravated, although not caused, by any incident of service, to include the Veteran's other service-connected disabilities of anxiety, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.   

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim of service connection for hypertension in light of all the evidence of record.  If the benefit sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


